DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima et al (US 7,173,219) in view of Hopkins-Breitlow et al (US 2018/0348265; hereinafter Hopkins) and Burkhart et al (US 6,469,283).
Okajima shows the heating module claimed including a plurality of heating regions with a plurality of heating elements including heater coils (col. 4, li. 60-62), a power source (col. 3, li. 5-10), and temperature sensors that are each provided in the heating regions/zones (col. 5, li. 65-66). But, Okajima does not show a switching circuit, current sensors and a heating controller as claimed.  
Hopkins shows it is known to provide a heating module with a power source (118) supplying power to a plurality of heating elements wherein a switching circuit (116/124; para 0045) connected to the plurality of heating elements, current sensors as shown by heater sensor circuits  (132/134) that measure current applied to the heating elements (also, see para. 0048), and a heater controller (106) connected to a  temperature sensor (130) and the current sensors (132) wherein the heater controller  processes and/or measures temperatures of the heating regions. Also, see para. 0049-0056.  
Burkhart shows it is known in the art to provide a heating module having a plurality of heating regions provided with a plurality of heater coils wherein a heater controller (106) is provided to supply a maximum power (i.e., 100% power to all the heater coils) when a measured temperature is less than a predetermined temperature. 
In view of Hopkins and Burkhart, it would have been obvious to one of ordinary skill in the art to adapt Okajima with a switching circuit, current sensors and a heating controller as taught by Hopkins and Burkhart to further control the heating module to predictably achieve the desired heating uniformity of the plate as known in the art.   
With respect to claim 2, Hopkins further shows the heating controller (106) that includes a temperature control circuit shown by a feedback module (202), which controls the temperature (para. 0052) and connected to the temperature sensor (130) wherein as Okajima shows a plurality of temperature sensor, the feedback module of Hopkins would also have been predictably connected to the plurality of temperature sensors that would further control temperatures of the each heater regions; and Hopkins shows a power control module (206) that is also connected with the temperature control circuit shown by the feedback module (202) and the current sensor shown by the heater sensor circuits (132) for controlling the power/current supplied to the heating elements (para. 0054). 
With respect to claim 3, Hopkins shows a system protection module as a temperature processor that monitors and compares the measured temperature with a reference temperature to determine if the temperature between the two exceeds a temperature variance threshold (para. 0071). Also, Burhart discloses for a temperature processor shown by a PID controller (104) wherein the PID controller is connected to a temperature control circuit (106) and the heater coils wherein the PID controller monitors, which would include comparing, the measured temperatures with a desired value, which would be a predetermined temperature value, and prevent overshooting or exceeding the desired value. Also, see col. 3, li. 24-39.  
With respect to claims 6 and 7, Okajima further shows the plurality of heating regions included a central region, an edge region, and a middle region each having a heater coil disposed therein (also, see Figure 1). While Okajima does not explicitly show the middle heater coil that has a resistance higher than a resistance of the center heater coil or the edge heater coil, it would have been obvious to provide the middle heater coil with a higher resistance as a matter of routine operations to predictably generate more heating as desired by the user (also, see col. 5, li. 31-38).
With respect to claims 11 and 14, Okajima further shows the plurality of heating regions including a first and a second region with its respective heater coil wherein Hopkins shows a plurality of power converters (116) as the switches connected to the plurality of heating elements (para. 0044). Okajima further shows that the first heating region is disposed inside the second heating region that is shaped as an annulus (see Figure 1). 
With respect to claim 13, Okajima further shows temperature sensors can be thermocouples. 
With respect to claim 15, while Okajima does not explicitly show the first heater coil has a lower resistance than the second heater coil, it would have been obvious to provide the first heater coil having a lower resistance as a matter of routine operations to predictably generate less heating as desired by the user (also, see col. 5, li. 31-38).
Claims 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of Hopkins and Burkhart as applied to claims 1-3, 6, 7, 11 and 13-15 above, and further in view of Raeske et al (US 4,307,689).
Okajima in view of Hopkins and Burkhart shows the heating module claimed including Burkhart with a memory (504) that is connected to the temperature control circuit (106) that further provides a power/current control to the heater coil, but Okajima in view of Hopkins and Burkhart does not show a current calculation circuit for calculating reference currents, and a comparison circuit that compares reference currents to the detected currents.  
Raeske shows a control circuit shown by a trigger circuit for controlling a heater wherein the control circuit including a current calculation circuit for calculating a reference current using reference resistances (R42/R43) and a power/voltage wherein a comparison circuit (A1) is connected to the current calculation circuit to compare the reference current with the detected currents to further control a switch (S2) to power a heater element (F). 
In view of Raeske, it would have been obvious to one of ordinary skill in the art to adapt Okajima, as modified by Hopkins and Burkhart, with the heater controller further having a memory that is configured to store information of reference resistances of the heater coils to determine reference currents which are compared with the detected currents so that the currents applied to the heater coils are further controlled to predictably provide the desired heating generated by the heater coils as known in the art. 
	With respect to claim 9 and 10, Raeske further shows the current control circuit shown by the trigger circuit having capacitors (C19 and C20) wherein such arrangement would also have been applicable to the current sensors and the temperature sensors to protect the voltage noise generated in the circuit as known in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of Hopkins and Burkhart as applied to claims 1-3, 6, 7, 11 and 13-15 above, and further in view of Scharlack (US 4,086,466).
Okajima in view of Hopkins and Burkhart shows the heating module claimed except for a zero cross switching circuit connected to the switches and the current control circuit.
Scharlack shows it is known to provide a heating module with a zero cross switching circuit (18) connected with a switch (20) and a current control circuit (17) so that a power/current is switched and applied at a synchronized/time controlled manner (also, see Figure 3). 
In view of Scharlack, it would have been obvious to one of ordinary skill in the art to adapt Okajima, as modified by Hopkins and Burkhart, with a zero cross switching circuit to control the input power/current via the switches at the desired timed controlled manner as known in the art. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of Hopkins and Burkhart as applied to claims 1-3, 6, 7, 11 and 13-15 above, and further in view of Hancock et al (US 5,847,367).
Okajima in view of Hopkins and Burkhart shows the heating module claimed except for variable resistors. 
Hancock shows it is known to provide a variable resistor (8b) connected to a heater element (3) to control its heating output. Also, see col. 4, li. 13-23. 
In view of Hancock, it would have been obvious to one of ordinary skill in the art to adapt Okajima, as modified by Hopkins and Burkhart, with variable resistors that are connected to the heater coils including the center heater coil and the edge heater coil so that each of the coils can be selectively controlled via its variable resistor to the desired heating output as known in the art. 
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima in view of Hopkins and Burkhart as applied to claims 1-3, 6, 7, 11 and 13-15 above, and further in view of Mitrovic et al (US 2004/0035837). 
Okajima in view of Hopkins and Burkhart shows the heating module claimed except for the current sensors comprising a current probe.
Mitrovic shows a current sensor being a current probe (132/232).
In view of Mitrovic, it would have been obvious to one of ordinary skill in the art to adapt Okajima, as modified by Hopkins and Burkhart, with the current sensors comprising a current probe(r) which is known in the art. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima et al (US 7,173,219) in view of Weichert et al (US 2008/0102412), Hopkins-Breitlow et al (US 2018/0348265; hereinafter Hopkins), and Burkhart et al (US 6,469,283).
Okajima shows the system claimed comprising a baking device including a heating module having a plate with a plurality of heating regions including a first heating region and a second heating region each with its heating element including a heater coil (col. 4, li. 60-62), a power source (col. 3, li. 5-10), and temperature sensors that are each provided in the heating regions/zones (col. 5, li. 65-66). But, Okajima does not show a spin coater for coating a photoresist layer on a substrate, a switching circuit, current sensors and a heating controller as claimed.  
Weichert shows it is known to provide a system having a spin coater shown by a spinner such as a resist coating unit (36) for coating a photoresist on a substrate which is baked or heated by a heating module. 
Hopkins shows it is known to provide a heating module with a power source (118) supplying power to a plurality of heating elements wherein a switching circuit (116/124; para 0045) connected to the plurality of heating elements, current sensors as shown by heater sensor circuits  (132/134) that measure current applied to the heating elements (also, see para. 0048), and a heater controller (106) connected to a  temperature sensor (130) and the current sensors (132) wherein the heater controller  processes and/or measures temperatures of the heating regions. Also, see para. 0049-0056.  
Burkhart shows it is known in the art to provide a heating module having a plurality of heating regions provided with a plurality of heater coils wherein a heater controller (106) is provided to supply a maximum power (i.e., 100% power to all the heater coils) when a measured temperature is less than a predetermined temperature. 
In view of Weichert, Hopkins and Burkhart, it would have been obvious to one of ordinary skill in the art to adapt Okajima with a spin coater such as resist coating unit for coating a photoresist on a substrate for fabrication a semiconductor device wherein the device is further baked or heated by the heating module which is a well known heating process and the heating module would have been further modified with a switching circuit and a current sensor each connected to the first and second heater coil and a heating controller as taught by Hopkins and Burkhart to control the heater coils of the heating module to predictably achieve the desired heating uniformity of the plate as known in the art.   
With respect to claim 18, Weichert further shows it is known to provide the baking device including a base module with a heating module, a chamber module covering the heating module, and a transfer module for transferring and providing the substrate to a heating plate when the chamber module opens. Also, see Figures 4 and 5, para. 0042. 
With respect to claim 19, Weichert further shows a developing module by post-baking unit for forming a photoresist pattern. Also, see para. 0036 and Figure 9. 
	With respect to claim 20, Weichert further shows an index module shown by a heat-treatment system (600) that provides data for an incoming substrate/wafer for its processing information wherein the processing would include providing the substrate to the spin coater for coating a photoresist and to transfer the substrate from the developing module into a carrier/transfer arm for transferring the substrate. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761